Affirmed by unpublished PER CURIAM opinion.
. Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Adisah Lacy Al-Hanif El appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C. § 1915A(b)(l) (2012). We have reviewed the record and find no reversible error. Accordingly, we grant leave to proceed in forma pauperis and affirm for the reasons stated by the district court. Al-Hanif El v. Perritt, No. 5:14-ct-03224-H (E.D.N.C. Oct. 7, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.